Citation Nr: 0735618	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a nasal 
injury.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, inter alia, reopened and denied the 
veteran's service connection claim for residuals of a nasal 
injury.  

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.  

In June 2006, the Board remanded the case for additional 
development.  It was returned to the Board and in a January 
2007 decision, the Board reopened and denied the veteran's 
claim for entitlement to service connection for residuals of 
a nasal injury.  The appellant appealed the Board decision to 
deny service connection for residuals of a nasal injury, but 
not its decision to reopen the claim, to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2007 
Order, the Court vacated the Board's decision and remanded 
the appeal for further development consistent with 
instructions in a June 2007 Joint Motion for Remand (Joint 
Remand).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Court, in its July 2007 Order, granted the Joint Remand 
vacating the Board's January 2007 decision because the 
Board's statement of reasons or bases was inadequate for 
judicial review.  In its analysis of the claim, the Board 
rejected a medical opinion, concluding it was based on the 
appellant's self reported history because his service medical 
records did not reveal treatment for any nasal trauma during 
service.  As indicated in the Joint Remand, the Board did not 
evaluate the credibility of the appellant's lay statements 
that he injured his nose when he ran into a wall during a 
mortar attack.  The appellant contends that he has residuals 
of this in-service incident that should be service-connected.
 
The veteran's service medical records do no show any 
treatment for a nasal disorder.  His separation Reports of 
Medical History and Examination do not indicate any nasal 
problems upon leaving service.  The first post-service 
indications of medical treatment for the veteran's nasal 
problems are November 1975 VA medical record reflecting 
surgery for a deviated septum.  The examiner observed that 
there were positive findings that were related to the nose 
which showed a marked deviation to the right side causing a 
nasal obstruction, but the rest of the physical examination 
was within normal limits.  This examiner stated that the 
veteran's deviated septum was secondary to his trauma in Viet 
Nam.  

An April 2000 private physician found that the veteran had a 
markedly deformed and deviated nasal septum, especially along 
the anterior aspect perpendicular to the ethmoid as well as 
vomer, and marked turbinate hypertrophy.  At that time, the 
veteran underwent a septoplasty and turbinectomy.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The appellant is seeking 
service connection for residuals of an in-service nasal 
injury.  The Board finds that, in order to best fulfill the 
duty to assist, the veteran should be afforded an examination 
to ascertain the current diagnosis of the residuals of his 
in-service nasal trauma, and, to the extent possible, the 
etiology of his current nasal condition, to include whether 
it is likely that it is a result of the in-service trauma 
that the veteran has described.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the appellant to be afforded an 
examination, by an appropriate 
specialist, to ascertain the current 
diagnosis of the appellant's nasal 
condition, and whether the appellant's 
current nasal condition is etiologically 
related to his active duty, to include if 
it is likely that the veteran's current 
nasal condition is a result of the in-
service incident described by the 
veteran.  All indicated tests or studies 
deemed necessary for accurate assessments 
should be done.  The claims file, the 
Joint Remand and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) the current diagnosis of the 
appellant's nasal condition, (2) whether 
it is at least as likely as not (50 
percent or more probability) that the 
appellant's current nasal condition is 
etiologically related to his active duty, 
to include whether it is reasonable that 
the current condition would be the result 
of the in-service incident described by 
the veteran.    

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of her claims.  38 C.F.R.
 § 3.655 (2007).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



